      Case 1:13-cv-07789-LGS Document 1184 Filed 02/14/19 Page 1 of 4




                                                                                     Eric J. Stock
                                                                                     Direct: +1 212.351.2301
February 14, 2019                                                                    Fax: +1 212.716.0801
                                                                                     EStock@gibsondunn.com
VIA ECF
The Honorable Lorna G. Schofield, U.S. District Judge
U.S. District Court, Southern District of New York
500 Pearl Street, New York, New York 10007
   Re: In re Foreign Exch. Benchmark Rates Antitrust Litig., No. 13 Civ. 7789
Dear Judge Schofield:

We write on behalf of UBS AG (with its affiliates, “UBS”) in response to Plaintiffs’ pre-
motion letter of February 4 (ECF No. 1166). Plaintiffs seek to file a motion to enforce two
subpoenas demanding that UBS produce two expert reports that UBS submitted in prior
confidential arbitrations between UBS and two former traders. The subpoenas should be
quashed, not enforced, because Plaintiffs have no “special need” for the reports, and any
marginal relevance the reports have to this action is far outweighed by UBS’s interest in
preserving the confidentiality of its employment-related arbitrations. See, e.g., In re Teligent,
Inc., 640 F.3d 53, 58 (2d Cir. 2011) (applying a stringent test for compelling production of
confidential arbitration materials, including demonstration of “special need” for disclosure).

A. The Employment-Related Arbitrations And Expert Reports By Mr. Underwood. The
pertinent arbitrations involve two former UBS traders, Roger Boehler and James Witt. These
individuals traded FX instruments while at UBS, and their FX trading conduct raised legal
issues. UBS agreed to arbitrate its employment-related dispute with each employee before
arbitrators at JAMS, a private mediation and arbitration service. Confidentiality is an
essential feature of employment arbitrations, and in each proceeding the arbitrator entered a
Stipulation and Protective Order to maintain the confidentiality of that proceeding. In each
arbitration, UBS submitted an expert report from Keith Underwood, an expert in FX
transactions, to assist the arbitrator in resolving the employment-related dispute. The
pertinent Stipulation and Protective Order applied to and secured the confidentiality of Mr.
Underwood’s report in each arbitration.

In this action, the Credit Suisse (“CS”) Defendants rely on a report from Mr. Underwood to
support their October 2018 Opposition to Plaintiffs’ motion for class certification (the “CS
Opposition”). The CS Defendants rely on Mr. Underwood’s testimony to describe the
industry and, for example, the potential impact (or lack of impact) on clients of the alleged
misconduct. For example, the CS Opposition cites Mr. Underwood for the contention that
FX prices are “[d]ynamic and [b]espoke” (CS Opposition at 9–10, 28–31), and for the
contention that wider spreads would not necessarily have impacted clients (id. at 24).

B. Enforcement Of The Subpoenas Is Not Warranted. Production of the Underwood
arbitration reports is not warranted because (1) they are not necessary or justifiable fact
discovery; and (2) their relevance to potential impeachment of Mr. Underwood’s opinion in
this action is too marginal to outweigh UBS’s confidentiality interests. Confidential
materials used in arbitration are firmly protected from discovery by other litigants. Where a
      Case 1:13-cv-07789-LGS Document 1184 Filed 02/14/19 Page 2 of 4




Hon. Lorna G. Schofield, February 14, 2019, Page 2

protective order in an arbitration or other ADR proceeding applies to materials sought in
discovery, the party seeking disclosure must demonstrate “(1) a special need for the
confidential material, (2) resulting unfairness from a lack of discovery, and (3) that the need
for the evidence outweighs the interest in maintaining confidentiality.” Teligent, 640 F.3d at
58. And a litigant’s interest in impeachment is not a “compelling need.” See Dandong v.
Pinnacle Performance Ltd., 2012 WL 4793870, at *4–6 (S.D.N.Y. Oct. 9, 2012). Adherence
to a stringent standard is necessary because “[c]onfidentiality is an important feature of . . .
mediation and other alternative dispute resolution processes,” and “[p]romising participants
confidentiality in these proceedings promotes the free flow of information that may result in
the settlement of a dispute,” while “protecting the integrity of alternative dispute resolution
generally.” Teligent, 640 F.3d at 57–58 (internal quotation marks omitted); see Pasternak v.
Dow Kim, 2013 WL 1729564, at *3 (S.D.N.Y. Apr. 22, 2013) (“[C]onfidentiality is a
paradigmatic aspect of arbitration,” and “there is an important public interest in protecting
the rights of parties who submit to confidential arbitration.”) (citations and internal quotation
marks omitted).

1. There Is No “Special Need” or Justification for Compelling Production of the Reports as
Belated “Fact Discovery.” Plaintiffs have demonstrated no “special need” for the materials
demanded. Mr. Underwood has no direct, personal knowledge about any alleged wrongful
conduct engaged in by Messrs. Boehler or Witt. Nor do Plaintiffs assert that they have
inadequate information on what Messrs. Boehler and Witt did. And if Plaintiffs need further
information about the chats or other conduct engaged in by those traders, then the proper
path would be for Plaintiffs to use ordinary discovery tools to seek the production by UBS of
those chats or other documents that are direct evidence of their conduct (such as emails
involving Boehler and Witt). Mr. Underwood’s arbitration reports are not direct evidence of
what Boehler and Witt did. See Pasternak, 2013 WL 1729564, at *4 n.6 (denying plaintiff
access to witness testimony and other materials from confidential arbitration where plaintiff
had access to many of the same witnesses and could have deposed them); United States v.
Chimera, 201 F.R.D. 72, 77 (W.D.N.Y. 2001) (denying discovery of reports as immaterial
because defendants had received or would receive more direct evidence, “the best source of
information” available). Moreover, if the purpose of the subpoenas was indeed to obtain fact
discovery, the appropriate time for that has long since passed, since the deadline for
completion of requests for the production of documents and data constituting fact discovery
was March 15, 2018 (ECF No. 1014, Point II.D.5.b).

2. Any Purported Impeachment Need Is Marginal and Far Outweighed by the Interest in
Preserving Confidentiality. Plaintiffs’ pre-motion letter stresses their interest in using the
arbitration reports to impeach Mr. Underwood’s Rule 23 opinion, rather than to obtain
further fact discovery. See ECF No. 1166, at 2 (“The UBS Reports are . . . relevant to testing
Underwood’s credibility,” as “[a]ny inconsistent opinions could be used for impeachment
purposes.”). Any marginal benefit to Plaintiffs’ Rule 23 motion of using the arbitration
reports for impeachment would be far outweighed by the harm to UBS of having to disclose
its confidential arbitration materials.
      Case 1:13-cv-07789-LGS Document 1184 Filed 02/14/19 Page 3 of 4




Hon. Lorna G. Schofield, February 14, 2019, Page 3

To begin with, the issues addressed by Mr. Underwood in the employment arbitrations are
not the same as those in dispute between Plaintiffs and the CS Defendants. The CS
Defendants have chiefly relied on Mr. Underwood’s Rule 23 opinion to describe the industry
and the potential impact (or lack of impact) of certain practices on clients. There is no reason
to believe that Mr. Underwood’s arbitration reports would be useful for undermining his
credibility on those issues. Plaintiffs have not identified any factual assertion by Mr.
Underwood relied upon by CS in its papers that they expect to be contradicted by Mr.
Underwood’s arbitration reports. They identify no opinion regarding the industry
background that they consider crucial to their case and likely contradicted by the
employment-related arbitration reports. Importantly, the question of whether any “chats” or
trading practices by Boehler and Witt (or others) were harmful to clients was not a topic of
Mr. Underwood’s employment-related arbitration reports. Nor is there any evidence or
suggestion (in the arbitration reports) that Boehler and Witt were involved in improper
discussions with CS, the only defendant remaining in this action. And obviously Mr.
Underwood’s arbitration reports did not address whether a class should be certified here.

Plaintiffs appear interested in obtaining the arbitration reports to see if they can find some
statement, somewhere in them, that would arguably be inconsistent with the opinions the CS
Defendants propose to rely upon in this action. Such a search would be nothing more than a
fishing expedition. When an expert in litigation has previously prepared a report in a
confidential litigation or arbitration subject to a protective order, lawyers have learned to live
without obtaining those confidential reports, even if they might want them for impeachment.
The impeachment goal certainly supplies no “special need” for invasion of the confidentiality
of ADR proceedings. See Dandong, 2012 WL 4793870, at *6 (declining to compel
discovery of communications in a confidential mediation to satisfy asserted desire to
impeach).

Moreover, UBS’s interest in maintaining the confidentiality of its arbitrations of
employment-related disputes is a strong justification that would outweigh any marginal
benefit to Plaintiffs of obtaining the reports. See Teligent, 640 F.3d at 59–60. The out-of-
circuit decisions cited by Plaintiffs are unavailing: None addresses Teligent. As the Second
Circuit stated in Teligent, which involved mediation, an analogous form of ADR: “Were
courts to cavalierly set aside confidentiality restrictions on disclosure of communications
made in the context of mediation, parties might be less frank and forthcoming during the
mediation process or might even limit their use of mediation altogether.” Id. The same
holds true for a confidential arbitration. See Pasternak, 2013 WL 1729564, at *3–4 & n.6.

Finally, we also note that Plaintiffs’ assertion that the former traders “do not object to the
production” of the confidential arbitration materials demanded “if the Court orders their
production” (ECF No. 1166, at 3) does not provide a basis for compelling discovery.
Plaintiffs have no authority under the Stipulations and Protective Orders to manifest consent
on behalf of the former employees on that (or any other) point. And, moreover, even if the
employees in question do consent, UBS does not.
      Case 1:13-cv-07789-LGS Document 1184 Filed 02/14/19 Page 4 of 4




Hon. Lorna G. Schofield, February 14, 2019, Page 4

Sincerely,

/s/ Eric J. Stock

Eric J. Stock


cc:     All counsel of record (via ECF)
